Civil action instituted 25 June, 1940, to recover damages for personal injuries alleged to have been caused by an excessive dosage of X-ray administered to the plaintiff by the defendant on 26 June, 1937.
The defendant denied liability and pleaded a release signed by the plaintiff and his wife on 2 October, 1937, as a bar to the action.
From judgment of nonsuit entered at the close of plaintiff's evidence, he appeals, assigning errors.
The facts in the instant case in respect of the release signed by the plaintiff and his wife are not materially different from those appearing in the case of Presnell v. Liner, 218 N.C. 152, 10 S.E.2d 639. There, the release was held to be effective on the principle of ratification. The same principle is applicable here.
The judgment of nonsuit will be upheld on authority of the Presnellcase, supra.
Affirmed.